DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 12 is objected to because of the following informalities:   

Regarding Claim 12, in lines 6-7 the claim recites “...upon input of an instruction to start operation of the air-conditioning device and while the air-conditioning device.”  Please amend the claim to recite - - upon input of an instruction to start operation of the air-conditioning device .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 24, the recitation of “...a control unit configured to provide the input signal to the imaging device to capture an image upon input of an instruction to stop operation of the air-conditioning device and while at least one predetermined component of the air-conditioning device is at rest 
wherein the control unit stops the predetermined component or the air-conditioning device when a second signal is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device capture an image,” renders the claim unclear 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.
For examination purposes, the limitation has been interpreted as - - a control unit configured to provide the input signal to the imaging device to capture an image upon input of an instruction to stop operation of the air-conditioning device 
wherein the control unit stops the predetermined component or the air-conditioning device when  the instruction is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device capture an image - - for clarity.

Regarding Claim 25, the recitation of “...a control unit configured to provide the input signal to the imaging device to capture an image upon input of an instruction to start operation of the air-conditioning device and while at least one predetermined component of the air-conditioning device is at rest, wherein when a drain pump being the predetermined component is at rest, the control unit makes the imaging device capture 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15, 16, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yageta (JP2007046864A) in view of Yumoto et al. (JP2013160449A).

Regarding Claim 12, Yageta teaches an air-conditioning device [0019] comprising: 
a casing [0019]; 
an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; 0048; where any object contained in the air conditioning casing can monitored];
and a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021]; 
the at least one predetermined object to be imaged includes a drain pan that collects condensed water generated inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored including the dew condensation state of a heat exchanger and one skilled in the art would recognize that dew condensation state can be monitored by observation of condensate in a drain pan and it is known in the art of refrigeration that a drain pan is a component of an air conditioner],
the at least one predetermined component includes a fan that transfers air inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that a fan is a component of an air conditioner].
Yageta does not explicitly teach where the imaging device captures an image upon input of an instruction to start operation of the air conditioning device while at least one predetermined component of the air-conditioning device is at rest; 

the control unit controls the fan to operate at a timing when a predetermined time has passed since the input of the instruction to start the operation.
However, Yumoto teaches an air conditioning device [fig 1] having a control unit [57] and imaging device [at least the assembly of image sensor 46, lens 47; see also 0023 where a CCD sensor can be used; fig 2] where the imaging device captures an image upon input of an instruction to start operation of the air conditioning device while at least one predetermined component of the air-conditioning device is at rest [0010; 0028; 0030; where the image can be made before the system is started or when the system is stopped thus the image is taken when all components of the system are at rest] and 
wherein when the predetermined component or the air-conditioning device is at rest, the control unit [57] makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device [0028; 0030; where one skilled in the would recognize that it is implicit that when an air conditioner starts a start signal is sent and an elapse of a predetermined time is also implicit....when an image is captured before the start of the air conditioner.  See MPEP 2144.01 where it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom];

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image upon input of an instruction to start operation of the air conditioning device while at least one predetermined component of the air-conditioning device is at rest; wherein when the predetermined component or the air-conditioning device is at rest, the control unit makes the imaging device capture an image when a first signal is input, and after a predetermined time has elapsed since the imaging device captured the image, the control unit operates the predetermined component or the air-conditioning device; the control unit controls the fan to operate at a timing when a predetermined time has passed since the input of the instruction to start the operation in view of the teachings of Yumoto in order to  provide for accurate maintenance determination before and after the use of the system. 
For clarity, Yumoto teaches where a fan 12 and drain pan 31 are included inside an air conditioning device.  See Yumoto at 0017; fig. 1.


Regarding Claim 15, Yageta, as modified, teaches the invention of Claim 12 above and teaches wherein the at least one predetermined component includes a heat exchanger that cools air inside the casing [0048; see also Yumoto at 0021 where a casing contains a heat exchanger] and the control unit provides the input signal, being the first signal, to the imaging device to capture an image of the drain pan upon input of an instruction to start a cooling operation of the air-conditioning device and controls the heat exchanger to start a cooling operation [As modified above see the rejection of Claim 12 above for detailed discussion].

Regarding Claims 16 and 23, Yageta, as modified, teaches the invention of Claim 12 above but does not explicitly teach wherein the at least one predetermined object to be imaged and the at least one predetermined component include a humidifying element that humidifies air inside the casing, the control provides the input signal, being the first signal, to the imaging device to capture an image of the humidifying element upon input of an instruction to start a heating operation, and controls the humidifying element operate.  
However, Yageta as modified teaches where the control unit captures an image of a heat exchanger upon input to start a cooling or heating operation [As modified above, see the rejection of claim 15 above for detailed discussion; see also Yumoto at 0020 where the heat exchanger is used for cooling and heating] and the control  unit provides the input signal, being the first signal, to the imaging device to capture an image of the heat exchanger upon input of an instruction to start a heating operation, and controls the heat exchanger to operate. [As modified above see the rejection of Claim 15 above for detailed discussion]. 
Official notice is taken that taking an image of the heat exchanger necessarily takes an image of a humidifying element because a heat exchanger can be coated with 
See Ikegami et al. (US7537050) at col 1, line 57-col 2, line 9 and col 6, lines 15-37.

 Regarding Claim 21, Yageta, as modified, teaches the invention of Claim 12 above and teaches where the control unit provides the input signal, being the first signal, to the imaging device capture an image of the drain pan [As modified above, see the rejection of claim 12 above for detailed discussion], but does not explicitly teach wherein the at least one predetermined component includes a drain pump that drains condensed water inside the drain pan, and the control unit controls the drain pump to stop operation upon input of an instruction to stop the drain pump.
However, Yageta as modified teaches where the control unit captures an image of the drain pan upon input to start a cooling operation [As modified above, see the rejection of claim 12 above for detailed discussion] and also teaches where an image is captures upon an input to stop and start the system [As modified above, see the rejection of claim 12 above for detailed discussion].  Official notice is taken that taking an image of the drain pan necessarily takes an image of a drain pump because having a drain pump located in a drain pan is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the device of Yageta for the simple purpose of monitoring the drain pump.
See Nakayama (JP2016196992A) at 0012; fig 1 where a relationship between a drain pan and drain pump are depicted.

Regarding Claim 22, Yageta, as modified, teaches the invention of Claim 13 above but Yageta does not explicitly teach a power source for the imaging device and for other components of the air-conditioning device alike. 
However, official notice is taken that a power source provided for an imaging device and components of an air conditioner is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the device of Yageta for the simple purpose of providing power required for operation of the components.

Regarding Claim 25, Yageta teaches an air-conditioning device comprising: 
a casing [0019]; 
an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; See also 0048 where the imaging device can monitor other components of the outdoor unit i.e. drain pump and drain pan]; and 
a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021].  Whereas Yageta teaches capturing an image of a drain pan and drain pump [See 0048], Yageta does not teach where the imaging device captures an image upon instructions to start operation of the air-conditioning device while at least one predetermined component of the air-conditioning device is at rest;
when a drain pump being the predetermined component is at rest, the control unit makes the imaging device capture an image of the drain pan.
However, Yumoto teaches an air conditioning device [fig 1] having a control unit [57] and imaging device [at least the assembly of image sensor 46, lens 47; see also 0023 where a CCD sensor can be used; fig 2] where the imaging device captures an 
when a drain pump being the predetermined component is at rest, the control unit makes the imaging device capture an image of the drain pan [0028; 0030; where the camera takes a picture of components in the indoor unit before operation of the system and one skilled in the would recognize that it is implicit that when an air conditioner starts a start signal is sent and an elapse of a predetermined time is also implicit....when an image is captured before the start of the air conditioner.  See MPEP 2144.01 where it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom]. Yumoto also teaches that this arrangement provides for accurate maintenance determination before and after the use of the system [0010]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image upon instructions to start operation of the air-conditioning device while at least one predetermined component of the air-conditioning device is at rest; when a drain pump being the predetermined component is at rest, the control unit makes the imaging device capture an image of the drain pan in view of the teachings of Yumoto in order to  provide for accurate maintenance determination before and after the use of the system. 
.


Claims 18, 19, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yageta (JP2007046864A) in view of Iwamoto et al. (JP2012032071A).

Regarding Claim 24, Yageta teaches an air-conditioning device [0019] comprising: 
a casing [0019]; 
an imaging device [4] that acquires image data of at least one predetermined object to be imaged inside the casing in response to an input signal [0019; 0048; where any object contained in the air conditioning casing can monitored]; and 
a control unit [3] configured to provide the input signal to the imaging device to capture an image [0021].  
Yageta does not explicitly teach where the imaging device captures an image upon input of an instruction to stop operation of the air-conditioning device while at least one predetermined component of the air-conditioning device is at rest; 
wherein the control unit stops the predetermined component or the air-conditioning device when a second signal is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device capture an image.
However, Iwamoto teaches air conditioning device [0007] where an imaging device [4] captures an image upon instruction to stop operation of the air conditioning 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yageta to have where the imaging device captures an image upon input of an instruction to stop operation of the air-conditioning device while at least one predetermined component of the air-conditioning device is at rest; 
wherein the control unit stops the predetermined component or the air-conditioning device when a second signal is input, and after a predetermined time has elapsed since the predetermined component or the air-conditioning device was stopped, the control unit makes the imaging device capture an image in view of the teachings of Iwamoto in order to provide for determining the optimal cleaning time of a filter.

Regarding Claim 18, Yageta, as modified, teaches the invention of Claim 24 above and Yageta teaches where the at least one predetermined component includes a fan that transfers air inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that a fan is a component of an air conditioner] and Iwamoto teaches where the control unit controls the fan stop operation upon input of an instruction to stop a cooling operation, and provides the input signal to the imaging device to capture an 

Regarding Claim 19, Yageta, as modified, teaches the invention of Claim 24 above and Yageta teaches wherein the at least one predetermined component includes a heat exchanger that cools air inside the casing [implicitly taught at 0048; where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that heat exchanger is a component of an air conditioner] and Iwamoto teaches where the control unit controls the heat exchanger stop operation upon input of an instruction to stop a cooling operation, and provides the input signal to the imaging device to capture an image of the drain pan [see 0029 where when the air conditioner stops the operation of the heat exchanger for cooling necessarily stops].

Regarding Claim 20, Yageta, as modified, teaches the invention of Claim 24 above and Yageta teaches where the at least one predetermined component includes a drain pump that drains condensed water inside the drain pan [where Yageta teaches that other components of an air conditioner can be monitored and it is known in the art of refrigeration that a drain pump is a component of an air conditioner]; and Iwamoto teaches where the control unit controls the drain pump to stop operation upon input of an instruction to stop the drain pump, and provides the input signal, being the second signal, to the imaging device to capture an image of the drain pan [see 0029 where when the air conditioner stops the operation of the drain pump necessarily stops].
Official notice is taken that taking an image of the drain pan necessarily takes an image of a drain pump because having a drain pump located in a drain pan is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art at 
See Nakayama (JP2016196992A) at 0012; fig 1 where a relationship between a drain pan and drain pump are depicted.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763